             Case 4:18-cr-01309-RM-LAB Document 188 Filed 12/03/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America
                                                JUDGMENT IN A CRIMINAL CASE
   v.                                           (For Offenses Committed On or After November 1, 1987)

Marivel Cantu-Madril                            No. CR-18-01309-001-TUC-RM (LAB)
                                                Mark Francis Willimann (Retained)
                                                Attorney for Defendant
USM#: 97982-408

THERE WAS A VERDICT OF guilty on 12/6/2019 as to Counts 1, 4, 5, 8, 9, 10 of the Superseding
Indictment.

THERE WAS A VERDICT OF not guilty on 12/6/2019 as to Count 2 of the Superseding Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §371, Conspiracy to Commit
Offense or to Defraud the United States, a Class D felony offense, as charged in Count 1 of the
Superseding Indictment; Title 18, U.S.C. §505 and 2, Forgery of Judicial Official, Aiding and Abetting,
a Class D felony offense, as charged in Count 4 of the Superseding Indictment; Title 18, U.S.C. §505
and 2, Forgery of Judicial Official, Aiding and Abetting, a Class D felony offense, as charged in Count
5 of the Superseding Indictment; Title 18, U.S.C. §506 and 2, Possession of Counterfeit Seal of Agency
of the United States, Aiding and Abetting, a Class D felony offense, as charged in Count 8 of the
Superseding Indictment; Title 18, U.S.C. §506 and 2, Possession of Counterfeit Seal of Agency of the
United States, Aiding and Abetting, a Class D felony offense, as charged in Count 9 of the Superseding
Indictment; Title 18, U.S.C. §506 and 2, Possession of Counterfeit Seal of Agency of the United States,
Aiding and Abetting, a Class D felony offense, as charged in Count 10 of the Superseding Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of SIX (6) MONTHS, which consists of SIX (6) MONTHS on each of
Counts 1, 4, 5, 8, 9 and 10, said counts to run concurrently. Upon release from imprisonment, the
defendant shall be placed on supervised release for a term of FIVE (5) YEARS, which consists of
FIVE (5) YEARS on each of Counts 1, 4, 5, 8, 9, and 10, said counts to run concurrently.

                              CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $600.00                                       FINE: WAIVED

RESTITUTION: To Be Determined
                 Case 4:18-cr-01309-RM-LAB Document 188 Filed 12/03/20 Page 2 of 5

CR-18-01309-001-TUC-RM (LAB)                                                                                      Page 2 of 5
USA vs. Marivel Cantu-Madril

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

The defendant shall pay a special assessment of $600.00 which shall be due immediately.

The defendant shall pay a total of $600.00 in criminal monetary penalties, due immediately. Having
assessed the defendant's ability to pay, payments of the total criminal monetary penalties are due as
follows: Balance is due in equal monthly installments of $25.00 until paid in full, to commence 30
days after release from imprisonment to a term of supervised release.

If incarcerated, payment of criminal monetary penalties is due during imprisonment at a rate of not less than $25 per quarter and
payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments
shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1, Phoenix,
Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the priority
established under 18 U.S.C. § 3612(c). The total special assessment of $600.00 shall be paid pursuant to Title 18, United States
Code, Section 3013 for Count 9, 10 of the Superseding Indictment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, (10) costs,
including cost of prosecution and court costs.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.

                                                SUPERVISED RELEASE

It is ordered that while on supervised release, the defendant must comply with the mandatory and
standard conditions of supervision as adopted by this court, in General Order 17-18, which incorporates
the requirements of USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not
commit another federal, state, or local crime during the term of supervision. Within 72 hours of
sentencing or release from the custody of the Bureau of Prisons the defendant must report in person to
the Probation Office in the district to which the defendant is released. The defendant must comply with
the following conditions:

                                            MANDATORY CONDITIONS

1)      You must not commit another federal, state or local crime.
2)      You must not unlawfully possess a controlled substance. The use or possession of marijuana,
        even with a physician's certification, is not permitted.
3)      You must refrain from any unlawful use of a controlled substance. The use or possession of
        marijuana, even with a physician's certification, is not permitted. Unless suspended by the Court,
        you must submit to one drug test within 15 days of release from imprisonment and at least two
        periodic drug tests thereafter, as determined by the court.
            Case 4:18-cr-01309-RM-LAB Document 188 Filed 12/03/20 Page 3 of 5

CR-18-01309-001-TUC-RM (LAB)                                                             Page 3 of 5
USA vs. Marivel Cantu-Madril

                                   STANDARD CONDITIONS

1)    You must report to the probation office in the federal judicial district where you are authorized
      to reside within 72 hours of sentencing or your release from imprisonment, unless the probation
      officer instructs you to report to a different probation office or within a different time frame.
2)    After initially reporting to the probation office, you will receive instructions from the court or
      the probation officer about how and when you must report to the probation officer, and you must
      report to the probation officer as instructed.
3)    You must not knowingly leave the federal judicial district where you are authorized to reside
      without first getting permission from the court or the probation officer.
4)    You must answer truthfully the questions asked by your probation officer.
5)    You must live at a place approved by the probation officer. If you plan to change where you live
      or anything about your living arrangements (such as the people you live with), you must notify
      the probation officer at least 10 days before the change. If notifying the probation officer in
      advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and
      you must permit the probation officer to take any items prohibited by the conditions of your
      supervision that he or she observes in plain view.
7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
      probation officer excuses you from doing so. If you do not have full-time employment you must
      try to find full-time employment, unless the probation officer excuses you from doing so. If you
      plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer at least 10 days in advance is not possible due to unanticipated
      circumstances, you must notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8)    You must not communicate or interact with someone you know is engaged in criminal activity.
      If you know someone has been convicted of a felony, you must not knowingly communicate or
      interact with that person without first getting the permission of the probation officer.
9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation
      officer within 72 hours.
10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or
      dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of
      causing bodily injury or death to another person such as nunchakus or tasers).
11)   You must not act or make any agreement with a law enforcement agency to act as a confidential
      human source or informant without first getting the permission of the court.
12)   If the probation officer determines that you pose a risk to another person (including an
      organization), the probation officer may require you to notify the person about the risk and you
             Case 4:18-cr-01309-RM-LAB Document 188 Filed 12/03/20 Page 4 of 5

CR-18-01309-001-TUC-RM (LAB)                                                            Page 4 of 5
USA vs. Marivel Cantu-Madril

      must comply with that instruction. The probation officer may contact the person and confirm
      that you have notified the person about the risk.
13)   You must follow the instructions of the probation officer related to the conditions of
      supervision.

                                     SPECIAL CONDITIONS

The following special conditions are in addition to the conditions of supervised release or supersede
any related standard condition:

1)    You must submit your person, property, house, residence, vehicle, papers, or office to a search
      conducted by a probation officer. Failure to submit to a search may be grounds for revocation of
      release. You must warn any other occupants that the premises may be subject to searches
      pursuant to this condition.
2)    You must provide the probation officer with access to any requested financial information and
      authorize the release of any financial information. The probation office may share financial
      information with the U.S. Attorney’s Office.
3)    You are prohibited from making major purchases, incurring new financial obligations, or
      entering into any financial contracts without the prior approval of the probation officer.
4)    You must participate in a mental health assessment and participate in mental health treatment as
      determined to be necessary by a medical or mental health professional and follow any treatment
      directions by the treatment provider. You must take medicine as prescribed by a medical
      professional providing mental health treatment, unless you object, in which event you must
      immediately notify the probation officer. You must contribute to the cost of treatment in an
      amount to be determined by the probation officer.
5)    You must cooperate in the collection of DNA as directed by the probation officer.
6)    You must notify the court of any material change in your economic circumstances that might
      affect your ability to pay restitution, fines or special assessments.
7)    You are prohibited from being self-employed in the legal field but may work as such an
      employee with the prior approval of the probation officer if your employer is aware of potential
      third-party risks.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent sentence
for a violation occurring during the period of probation or supervised release.


THE DEFENDANT IS ADVISED OF DEFENDANT'S RIGHT TO APPEAL BY FILING A
NOTICE OF APPEAL IN WRITING WITHIN 14 DAYS OF ENTRY OF JUDGMENT.
                     Case 4:18-cr-01309-RM-LAB Document 188 Filed 12/03/20 Page 5 of 5

CR-18-01309-001-TUC-RM (LAB)                                                                                                      Page 5 of 5
USA vs. Marivel Cantu-Madril

The Court orders commitment to the custody of the Bureau of Prisons.

The defendant shall self-surrender for service of sentence at the institution designated by the Bureau of
Prisons or to the United States Marshal by 12:00 p.m. on March 12, 2021.

Date of Imposition of Sentence: Wednesday, December 02, 2020

          Dated this 3rd day of December, 2020.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                          to                                     at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal
